Exhibit 10.51
 
SEPARATION AGREEMENT AND GENERAL RELEASE



This Separation Agreement and General Release (the "Agreement") is made as of
December 20, 2010 by and between Glowpoint, Inc. (the "Company") and Edwin F.
Heinen ("Employee").


WHEREAS, Employee was employed at the Company as Chief Financial Officer until
his reassignment, effective as of November 30, 2010;


WHEREAS, Employee and the Company are parties to that certain Amended and
Restated Employment Agreement dated as of August 30, 2010 (the “Employment
Agreement”); and


WHEREAS, the Company and Employee have reached certain agreements regarding the
rights and obligations of the Company and Employee after the Effective Date (as
defined below).


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and for other good and valuable consideration as described
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Continued Employment.
 
Since November 30, 2010, Employee has been employed by the Company in the
position of interim Controller, assisting in the transfer of responsibilities to
the Company’s new chief financial officer (the “Transition Services”).  As of
the Effective Date, the Transition Services will be provided by Employee on an
"at-will" basis, which means that such employment may be terminated, by Employee
or by the Company, at any time and for any reason.


2. Separation Benefits and Accrued Wages.


       (a) Provided Employee (i) has not revoked this Agreement as set forth
below in Section 3(f), (ii) has returned all Company Property (as defined below)
upon termination of the Transition Services and (iii) is in full compliance with
the terms of this Agreement and the Employment Agreement, then the Company shall
provide Employee with the following benefits (collectively, the “Separation
Benefits”):


         (i) Cash severance payments equal to twelve (12) months of his current
base salary, which severance shall be paid as salary continuation in accordance
with the Company’s regular payroll practices commencing with the payroll period
immediately following January 1, 2011, less applicable taxes (the "Severance
Payments"); provided, that notwithstanding the foregoing, in the event of a
Change of Control or Corporate Transaction (as each is defined in the Company’s
2007 Stock Incentive Plan), the payment of all unpaid Severance Payments will be
accelerated and become immediately due and payable upon the consummation of such
Change of Control or Corporate Transaction;


          (ii) Notwithstanding the vesting provisions of any applicable equity
grant agreement to the contrary, 15 months of accelerated vesting for all issued
and outstanding shares of restricted stock and for all unvested options to
purchase shares of Company common stock held by Employee (i.e., for purposes of
vesting and such vesting only, the Company shall deem March 31, 2012 to be
Employee’s termination date); and


          (iii) If Employee timely elects COBRA coverage, the Company will pay
for COBRA coverage on Employee’s behalf (less the employee contribution portion,
if any, immediately prior to such separation from service) until the earlier to
occur of (A) the date that Employee is entitled to receive substantially similar
health insurance coverage from another source and (B) the first anniversary of
the date that Employee ceases to provide the Transition Services.


 
 

--------------------------------------------------------------------------------

 

       (b) Notwithstanding the foregoing and even if Employee revokes this
Agreement, the Company shall pay Employee all due and accrued wages and any
unused paid-time-off (in accordance with the Employee Handbook in effect at the
time) as of his employment termination date.  Further, as of and after the
Effective Date, the Company shall continue to pay Employee’s current base salary
(in addition to making the Severance Payments) for so long as Employee continues
to provide the Transition Services.


       (c) Employee acknowledges and agrees that the Company does not make any
representation or warranty as to whether the Separation Benefits satisfy the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended.


       (d) For purposes of this Section 2, the term “Company Property” shall
mean all Company property and all material or documents containing confidential
information (as defined in Section 5 of the Employment Agreement), including,
without limitation, keys, credit cards, sound systems, stereo equipment,
televisions, card access to any Company building, customer lists, computer
disks, reports, files, memoranda, records and software, computer access codes or
disks and instructional manuals, internal policies, and other similar materials
or documents which you received or prepared or helped prepare in connection with
your employment with the Company, but specifically excluding the laptop computer
and cell phone currently in Employee’s possession, ownership of which Company
shall transfer and convey to Employee as of the Effective Date without need for
further act or deed.


3. Release of the Company.


       (a) Release.  Employee, his heirs, legal representatives and assigns
(collectively, "Releasor") hereby waives, releases and forever discharges, and
will not file or permit to be filed against the Company and its stockholders,
directors, officers, agents, representatives, investors, employees and
affiliates (separately and collectively, the "Company") any and all claims,
counterclaims, demands, actions, causes of action, suits or liabilities of any
nature whatsoever, whether known or unknown, which Releasor ever had, now has or
hereafter can, shall or may have against the Company, for, upon, or by reason of
any matter, cause or thing whatsoever, including, without limitation, the
Employment Agreement, (collectively, the “Claims”) arising from the beginning of
the world to the Effective Date (the “Release”).


       (b) Claims Included in this Release.  Releasor acknowledges that by
executing this Release, Releasor is releasing any and all claims, whether or not
related to Releasor's employment, including, without limitation, any form of
legal claim, charge, complaint or any other form of action against the Company
seeking any form of relief, including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys' fees and any other costs) (collectively, "Claims") against
the Company, for any alleged action, inaction or circumstance existing or
arising through the date Releasor signs this Release.  Without limiting the
foregoing general waiver and release, Releasor specifically releases the Company
from (and the Release is expressly deemed to include) any Claim arising from or
related to Releasor's employment relationship with the Company or the
termination thereof, including, without limitation:


          (i) Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order
prohibiting discrimination or harassment based upon any protected status,
including, without limitation, race, national origin, age, gender, marital
status, disability, veteran status or sexual orientation.  Without limitation,
specifically included in this paragraph are any Claims arising under:  the Age
Discrimination in Employment Act, as amended; the Older Worker Benefits
Protection Act; Title VII of the Civil Rights of 1964, as amended; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Americans with Disabilities Act; the Rehabilitation Act; the Family
and Medical Leave Act; the Fair Labor Standards Act; the Worker Adjustment and
Retraining Notification Act; the National Labor Relations Act; the Fair Credit
Reporting Act; the Uniformed Services Employment and Reemployment Act; the
Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; the New Jersey Law
Against Discrimination; the New Jersey Conscientious Employee Protection Act;
the New Jersey Family Leave Act; the New Jersey Genetic Privacy Act; the New
Jersey Fair Credit Reporting Act; and any similar or other federal or state
statute;


 
 

--------------------------------------------------------------------------------

 

          (ii) Claims under any other state or federal employment related
statute, regulation or executive order relating to wages, hours or any other
terms and conditions of employment.  Without limitation, specifically included
in this paragraph are any Claims arising under:  the Fair Labor Standards Act;
the Equal Pay Act; the Occupational Safety and Health Act; the Employee
Retirement Income Security Act of 1974, as amended (excluding claims for
accrued, vested benefits under any employee benefit plan of Glowpoint in
accordance with the terms of such plan and applicable law); the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA); the New Jersey Wage and Hour
Law; the New Jersey Equal Pay Law; the New Jersey Occupational Safety and Health
Law; the New Jersey Smokers’ Rights Law; ; the retaliation provisions of the New
Jersey Workers’ Compensation Law; and any similar or other federal or state
statute; and


          (iii) Claims under any state or federal common law theory, including,
without limitation, wrongful discharge, breach of express or implied contract,
including, without limitation, any written offers of employment or employment
agreements between Releasor and the Company, and all stock option or other
equity compensation agreements or plans, promissory estoppel, unjust enrichment,
breach of a covenant of good faith and fair dealing, violation of public policy,
defamation, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, misrepresentation,
deceit, fraud or negligence including, without limitation, any claims asserted
or purported to be asserted on behalf of the Company as a shareholder arising
through the Effective Date.


       (c) Claims Not Included in this Release. This Release shall not be
construed to release any Claims accruing after the Effective Date.  Furthermore,
nothing in this Release shall be construed to prevent Releasor from filing a
claim with an administrative agency charged with the investigation of or
enforcement of discrimination laws, nor shall Releasor be prevented from
participating or assisting in the investigation of such claims.  However, in
such event, the Company shall be permitted to rely upon this Release in all
respects.


       (d) Acknowledgment and Delivery of Consideration.  Employee acknowledges
and agrees that, but for providing this Release, Employee would not be receiving
the consideration in the form of the Separation Benefits.


       (e) Advice to Seek Counsel/Understanding the Terms of this Release.  It
is understood that Employee will have not less than 21 days to consider the
terms of this Agreement.  It is the Company's desire and intent to make certain
that Employee fully understands the provisions and effects of this Release.  To
that end, Employee expressly acknowledges and agrees that (i) he has had ample
opportunity to consult with an advisor for the purpose of reviewing the terms of
this Release and (ii) if he executes this Agreement before the end of the 21-day
period, then such early execution was completely voluntary.  Employee
acknowledges that he understands the meaning and effect of this Release, he has
had reasonable and sufficient time to review this Release, discuss it with an
advisor, and is voluntarily signing it without duress or coercion on the date
set forth above.


       (f) Right of Rescission/Effective Date. This Agreement will not become
effective or enforceable until the eighth calendar day after Employee has signed
it (such date, the "Effective Date").  Employee understands that if he wishes to
revoke this Agreement for any reason or for no reason at all, he may do so
during the first seven (7) calendar days following his signing it by delivering
written notice of such revocation to Glowpoint, Inc., Attention:  General
Counsel, at 225 Long Avenue, Hillside, New Jersey 07205, and the General Counsel
or the Company must actually receive such notice of revocation no later than
11:59 p.m. on the seventh day following such signature.  Employee also
understands that if no such notice of revocation is received by the date and
time indicated, this Agreement shall become effective and enforceable as of the
eighth day following his signing of it.


4. No Payments Due/Consideration.


       (a) Employee acknowledges that, except as specifically provided in this
Agreement, no wages or any other reimbursements, buyouts or other payments of
any kind or nature whatsoever are due to him from the Company.
 
 
 

--------------------------------------------------------------------------------

 

       (b) Employee acknowledges that the Severance Payments are a special
payment to which Employee might not otherwise be entitled and which is not
normally provided by the Company, but is being given as special consideration
for this Agreement.


       (c) Employee represents and warrants that he is not aware of any material
non-public information concerning the Company, its business or its affiliates
that he has not disclosed to the Company prior to the date of this Agreement or
that is required to be disclosed by the Company in its filings under the
Securities Exchange Act of 1934 with the Securities and Exchange Commission and
that has not been so disclosed.


5. No Disparagement.


       (a) Employee on the one hand, and the Company's senior managers on the
other, each represent that they will not in any way disparage the other, nor
will the parties make or solicit any comments, statements, or the like to the
media or others that may be considered derogatory or detrimental to the good
name or reputation of the other.  For purposes of this Agreement, the term
"disparage" shall mean any statement or representation that, directly or by
implication, tends, in the minds of a reasonable audience, to create a negative
impression about the subject of the statement or representation.


       (b) It is the Company's policy not to provide employment references
except upon a prior written release from Employee.  If contacted by a future
employer, absent such a release, the Company shall only provide Employee's
title, dates of employment, and salary level.


6. Confidentiality.
 
Employee agrees not to disclose, either directly or indirectly, any information
whatsoever regarding the existence or substance of this Agreement including
specifically any of the terms of any monies paid hereunder.  This nondisclosure
includes, but is not limited to, members of the media, present and former
employees of the Company and other members of the public, but does not include
an attorney or accountant or tax preparation service or financial advisor with
whom Employee chooses to consult or seek advice regarding any aspect of this
Agreement.  The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law, ordinance or regulation, breached any contract, or committed any
wrong whatsoever against Employee.  Further, this Agreement shall not be
admissible in any proceeding, except to enforce the terms set forth herein.


7. Survival of Certain Employment Obligations.
 
Notwithstanding the covenants set forth in this Agreement, Employee shall
observe Employee's post-employment covenants set forth in the Company's Employee
Handbook and the Employment Agreement, including, without limitation, the
negative covenants set forth in Sections 5 and 6 of the Employment Agreement.


8. Governing Law.
 
This Agreement shall be governed by the laws of the State of New Jersey and the
parties in any action arising from this Agreement, including any claim of
statutory discrimination, shall be submitted to arbitration that will be held in
Newark, New Jersey, before a mutually agreed upon single arbitrator licensed to
practice law and on the employment-arbitration panel of the American Arbitration
Association (“AAA”).  The arbitrator shall follow the rules and procedures then
in effect for the AAA from which he/she has been selected; and he/she shall have
authority to award or grant legal, equitable, and declaratory relief.  For
injunctive relief, it is agreed that a court of competent jurisdiction in the
State of New Jersey, County of Essex may also entertain an application by either
party.  Any award of the arbitrator shall be final and binding, subject only to
any right of appeal or vacatur that is available under applicable law.  Employee
hereby agrees that the existence of any such arbitration, as well as any
decision, award or settlement and the terms thereof shall be confidential and
shall not be disclosed to any third party except as required by law and except
to Employee’s immediate family, attorney, financial advisor and tax advisor, and
only then after securing their consent to keep such information confidential.
 
 
 

--------------------------------------------------------------------------------

 

9. Miscellaneous.


       (a) Employee acknowledges that all of the agreements and warranties set
forth above are material terms of this Agreement without which the Company would
not provide the payments and other benefits discussed in this Agreement.  In
addition to any other remedy available to the Company, in the event that
Employee files a lawsuit or administrative charge relating to any claim released
in this Agreement or materially violate one or more of these agreements and
warranties, Employee agrees that any remaining payment obligations from the
Company to Employee are null and void and, to the maximum extent permitted by
law, that Employee must return to the Company all sums paid and other
consideration granted to Employee pursuant to this Agreement.  Employee further
agrees that, if it is determined by a court or arbitrator that Employee has
materially breached any of the agreements and warranties above, the Company
shall also be entitled to recover from Employee all costs and reasonable
attorneys’ fees incurred as a result of its attempts to redress such breach or
to enforce its rights and protect its legitimate interests.


       (b) The parties agree that no changes to this Agreement will be effective
unless made in writing and signed by all parties wherein specific reference is
made to this Agreement.  This Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any prior agreements or understandings
between the parties (except as specifically set forth in this Agreement);
provided, that in the event of a conflict between the terms of this Agreement
and that of the Employment Agreement, this Agreement shall govern.  Employee
also acknowledges that in deciding to enter into this Agreement, he has not
received and is not relying on any representations, promises, or assurances of
any kind other than those expressly set forth in writing in this Agreement.  In
the event that any provision of this Agreement is held to be void or
unenforceable by a court of competent jurisdiction, the remaining provisions of
this Agreement will nevertheless be binding upon the parties as though the void
or unenforceable part had been deleted.  This Agreement is binding upon, and
shall inure to the benefit of, the parties and their respective heirs,
executors, administrators, successors, and assigns, including the Company’s
successor entity in the event of a sale or other change in control of the
Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


Glowpoint, Inc.
By:                                                      
Name:  Joseph Laezza
Title:  President and CEO
Employee
By:                                                      
Name:  Edwin F. Heinen
Date:                                           